Title: To James Madison from Edmund Randolph, 15 March 1790
From: Randolph, Edmund
To: Madison, James


My dear friendWmsburg March 15. 1790.
When I came home, I found my family in a really deplorable condition. Not to mention my children, most of whom were sick, the situation of my wife was very alarming. She gave every symptom of a painful and dangerous abortion being at hand. It is now a fortnight since she was first confined to her room, and every appearance grows more and more critical. It is almost certain, that the fœtus, now about six months old, is dead. Altho’ I know your readiness to sympathize with me, I should not have troubled you with this detail, were it not for a wish, that the outlines of it should be conveyed to the ears of the president. I would write to him; but the subject does not become an official letter, to be filed away in the public archives; and a private letter, does not seem adviseable, when the design is to premonish him of the cause of any delay, which may occur in my return. But I do not mean by this, that it is improbable that my return should be by the stipulated day; for if an abortion should take place, or there is a likelihood of a mature delivery, or in short if my absence would not precipitate her death I shall leave home, without any hesitation, that my family may follow in the summer. I feel this request, not a little awkward to me, by being perhaps not less so to you. But the peculiarity of my situation will, I hope, apologize for the intrusion. Let me have a single line from you, as soon as you receive this.
